Citation Nr: 1110967	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate condition, including as due to exposure to herbicides and as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and PTSD.

3.  Entitlement to service connection for arthritis, including as due to exposure to herbicides and as secondary to service-connected diabetes mellitus and PTSD.

4.  Entitlement to service connection for prostate stones, including as secondary to service-connected diabetes mellitus and PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the above claims.

In August 2009, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In November 2009, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the previous remand, the RO was directed to obtain VA examinations in order to determine the etiology of the Veteran's prostate condition, prostate stones, hypertension, and arthritis.  The examiner was requested to provide opinions as to whether the Veteran's prostate condition and prostate stones were caused or aggravated by service-connected diabetes mellitus and PTSD and whether the Veteran's arthritis and hypertension were caused or aggravated by service-connected PTSD.  Regarding the claims for hypertension and arthritis, the examiner was also asked to discuss the significance of the March 2009 VA treatment note in which a nurse practitioner stated that medical literature did support findings that mental illnesses such as PTSD can contribute to a wide range of medical disorders in trauma survivors including hypertension and musculoskeletal disorders.  The examiner was also requested to discuss a news article submitted by the Veteran for all disabilities titled "Vietnam Vets Battle Illness."  Lastly, the examiner was to address whether prostate condition and arthritis were secondary to herbicide exposure.

In December 2009, a VA examiner provided opinions on the issues on appeal, however, the opinions provided for prostate stones, arthritis, and hypertension were not supported by adequate rationale and there was no opinion provided for a prostate condition.  Regarding prostate stones, the examiner stated that there was no convincing research linking prostate stones to PTSD or Agent Orange exposure and prostate stones are usually caused by urinary tract infections (UTI), which the Veteran did have prior to 2000.  In addition, in July 2007 the Veteran was found to have diffuse calcifications involving the prostate and the Veteran's diabetes was diagnosed in 2007, after his only documented UTI.  The examiner then opined that the Veteran's prostate stones were not caused by, a result of, or aggravated by the Veteran's time in service, PTSD, or diabetes.  No rationale was provided regarding why the Veteran's prostate stones are not connected to service or aggravated by PTSD or diabetes and the news article was not discussed.  

With respect to hypertension, the examiner opined that it was not casually related to service as the Veteran developed it more than 30 years later and in connection with other illnesses.  In addition, PTSD also appeared to be stable for decades until the Veteran developed rheumatoid arthritis.  The examiner concluded that hypertension was not caused by or a result of service and was not caused by or a result of the Veteran's service-connected PTSD and was less likely than not aggravated by the Veteran's service-connected PTSD.  No rationale was provided for the examiner's opinion as to whether the Veteran's PTSD aggravated his hypertension nor did the examiner discuss the March 2009 VA treatment record or the news article as directed in the Board's remand.  

The examiner opined that it was less likely as not that the Veteran's rheumatoid arthritis was casually related to service and it was also less likely than not that the Veteran's rheumatoid arthritis was casually related to or aggravated by his service-connected PTSD.  The examiner stated that rheumatoid arthritis was not one of the conditions considered casually linked to Agent Orange exposure and the cause of it was not known.  Review of the timeline made it seem far more likely that the Veteran's PTSD was aggravated by his rheumatoid arthritis than the other way around.  The examiner, however, did not discuss whether PTSD did in fact aggravate the Veteran's arthritis nor did he discuss the March 2009 VA treatment record or the news article as directed in the Board's remand.

In light of the foregoing, new opinions should be obtained regarding the Veteran's disabilities on appeal.  Such opinions are necessary for a determination on the merits of the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, supra.

As a remand is necessary in this case, any additional VA treatment records should also be obtained on remand as the most recent VA medical treatment records are from March 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent VA treatment records beginning March 2009.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

2.  Request an appropriate VA physician determine the current nature and likely etiology of the Veteran's hypertension and arthritis and to provide an opinion regarding whether the Veteran's hypertension and arthritis were caused by his service-connected PTSD.  The claims file must be made available to the examiner for review prior to the examination.  If the examiner determines that an examination is warranted, schedule the Veteran for an appropriate VA examination.  

Based on the examination and review of the record, the examiner should answer the following questions. 

With regard to hypertension:

Is it at least as likely as not that hypertension is causally related to service?  If not related to service, is it at least as likely as not that hypertension is proximately due to or the result of the Veteran's service-connected PTSD?  If the answer is no, is it at least as likely as not that hypertension was aggravated by the service-connected PTSD? 

With regard to the arthritis:

Is it at least as likely as not that arthritis is causally related to service, including from herbicide exposure or other toxins?  If not related to service, is it at least as likely as not that arthritis is proximately due to or the result of the Veteran's service-connected PTSD?  If the answer is no, is it at least as likely as not that arthritis was aggravated by the service-connected PTSD?

A thorough rationale for all opinions expressed, including whether either disability was aggravated by PTSD, should be provided.  In providing these opinions, the doctor should specifically discuss the significance of the March 2009 VA treatment note and the news article.  

3.  Request an appropriate VA physician to determine the current nature and likely etiology of the claimed prostate stones and prostate condition and to provide an opinion regarding whether the Veteran's prostate stones and prostate condition were caused by his service-connected diabetes mellitus or PTSD.  The claims file must be made available to the examiner for review prior to the examination.  If the examiner determines that an examination is warranted, schedule the Veteran for an appropriate VA examination.  

The examiner should specify the current diagnosis of the Veteran's prostate condition and if it is a separate and distinct disability from prostate stones.

Based on the examination and review of the record, the examiner should answer the following questions

With regard to prostate stones:

Is it at least as likely as not that the prostate stones are causally related to service?  If not related to service, is it at least as likely as not that prostate stones are proximately due to or the result of the Veteran's service-connected diabetes mellitus or PTSD?  If the answer is no, is it at least as likely as not that prostate stones were aggravated by the service-connected diabetes mellitus or PTSD? 

With regard to  any currently demonstrated prostate condition:

Is it at least as likely as not that a prostate condition is causally related to service, including from herbicide exposure or other toxins?  If not related to service, is it at least as likely as not that a prostate condition is proximately due to or the result of the Veteran's service-connected diabetes mellitus or PTSD?  If the answer is no, is it at least as likely as not that any currently diagnosed prostate condition was aggravated by the service-connected diabetes mellitus or PTSD?

A thorough rationale for all opinions expressed, including whether either disability was aggravated by diabetes mellitus or PTSD, should be provided.  In providing these opinions, the examiner should specifically discuss the significance of the news article submitted by the Veteran.  

3.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


